1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
         ANITA K. V.,1                           Case No. ED CV 19-00063-RAO
12
                           Plaintiff,
13
               v.                                JUDGMENT
14
         ANDREW M. SAUL,
15       Commissioner of Social Security,
16                         Defendant.
17
18            In accordance with the Memorandum Opinion and Order filed concurrently
19   herewith,
20            IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21   of Social Security is AFFIRMED.
22
23   DATED:         November 26, 2019
                                            ROZELLA A. OLIVER
24                                          UNITED STATES MAGISTRATE JUDGE
25
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
